DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 3, 5, 6, 7, 8, 10, 11, and 12 recite “shaft”. In order to keep the claim language consistent, The Office suggest to amend the claim to recite “hollow shaft”. Appropriate correction is required.
Claim 2-5 is objected to because of the following informalities: The claims recite “shaft”. In order to keep the claim language consistent, The Office suggest to amend the claim to recite “hollow shaft”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Lines 2 and 5 recite “shaft”. In order to keep the claim language consistent, The Office suggest to amend the claim to recite “hollow shaft”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Neoh (PG Pub US 2014/0046357 A1) in view of Frova (PG Pub US 2002/0077655 A1), hereinafter Neoh and Frova.
Regarding claim 1, Neoh discloses (fig. 3) a dilator 100 comprising: a hollow shaft 110 (see ¶ 0020) having an outer diameter that is smaller at a distal end 134 of the shaft 110 than at a proximal end 132 of the shaft 110 (see fig. 3); 
a spirally-arranged protruding portion 140 provided on an outer peripheral surface 138 of the shaft 110 (see fig. 3, ¶ 0032), the spirally-arranged protruding portion 140 protruding radially outward from the shaft 110 (see fig. 3, ¶ 0027 and 0032) and having gaps between adjacent portions of the spirally-arranged protruding portion 140 along a longitudinal axis of the shaft 110 (see annotated fig. 3 below and ¶ 0032); and 
wherein: the outer diameter of the shaft is larger at a first position of the shaft along the longitudinal axis than at a second position of the shaft along the longitudinal axis (see annotated fig. 3 below), the second position being located distal to the first position in a distal end side 134 of the shaft 110, and the spirally-arranged protruding portion 140 has an inclination angle (see fig. 3).

    PNG
    media_image1.png
    528
    740
    media_image1.png
    Greyscale

Neoh fails to disclose the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Neoh to have the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Neoh would not operate differently with the claimed inclination angle and since the spirally-arranged protruding portion is intended to enable the dilator to be advanced by a rotation operation of the dilator, the device would function appropriately having the claimed inclination angles. Further, applicant places no criticality on the inclination angle claimed, indicating simply that “the inclination angle of the spirally-arranged protruding portion can be smaller at the second position than at the first position, or can be larger at the second position than at the first position” (see instant specification ¶ 0005).
Neoh does not disclose a grip portion provided at the proximal end of the shaft.
However, Frova, in the same field of endeavor, teaches a similar dilator comprising a grip portion 18 provided at the proximal end of a shaft 11 (see fig. 1 and ¶ 0030).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Neoh to have a grip portion provided at the proximal end of the shaft as taught by Frova, for the purpose of facilitating gripping and controlled turning of the dilator when required (see Frova ¶ 0030).

Regarding claim 2, modified Neoh discloses the claimed invention substantially as claimed, as set forth above in claim 1. Neoh further discloses wherein a part of the distal end side 134 of the shaft 110 has a tapered shape having an outer diameter decreasing in a distal direction (see fig. 3 and ¶ 0023).

Regarding claim 3, modified Neoh discloses the claimed invention substantially as claimed, as set forth above in claim 2. Neoh further discloses wherein pitches of the spirally-arranged protruding portion 140 are constant in the part of the distal end side 134 of the shaft 110 having a tapered shape (see fig. 3, ¶ 0023 and 0032).

Regarding claim 7, modified Neoh discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Neoh does not disclose wherein the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is smaller at the second position than at the first position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Neoh to have the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is smaller at the second position than at the first position, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Neoh would not operate differently with the claimed inclination angle and since the spirally-arranged protruding portion is intended to enable the dilator to be advanced by a rotation operation of the dilator, the device would function appropriately having the claimed inclination angle. Further, applicant places no criticality on the inclination angle claimed, indicating simply that “the inclination 

Regarding claim 8, modified Neoh discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Neoh does not disclose wherein the inclination angle of the spirally- arranged protruding portion with respect to the longitudinal axis is larger at the second position than at the first position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Neoh to have the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is larger at the second position than at the first position, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Neoh would not operate differently with the claimed inclination angle and since the spirally-arranged protruding portion is intended to enable the dilator to be advanced by a rotation operation of the dilator, the device would function appropriately having the claimed inclination angle. Further, applicant places no criticality on the inclination angle claimed, indicating simply that “the inclination angle of the spirally-arranged protruding portion can be smaller at the second position than at .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Neoh in view of Frova as applied to claim 1 above, and further in view of Tanaka (PG Pub US 2001/0052721 A1), hereinafter Tanaka.
Regarding claims 4, modified Neoh discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Neoh does not teach wherein the shaft includes a first coil having a wire wound around into a hollow shape.
However, Tanaka, in the same field of endeavor of coiled shafts, teaches a shaft 21 including a first coil 21 having a wire wound around into a hollow shape (see fig. 2, ¶ 0014, 0025, and 0027).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Neoh to have the shaft includes a first coil having a wire wound around into a hollow shape as taught by Tanaka, for the purpose of allowing the device to transmit rotational force quickly and securely to the distal end of the shaft (see Tanaka ¶ 0006-0007).

Regarding claims 5, modified Neoh discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Neoh does not teach wherein the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Neoh to have the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft as taught by Tanaka, for the purpose of allowing the device to transmit rotational force quickly and securely to the distal end of the shaft (see Tanaka ¶ 0006-0007).

 Regarding claim 6, modified Neoh discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Neoh does not teach wherein: the shaft includes a first coil having a wire wound around into a hollow shape, and the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft, and the wire of the first coil is wound in a direction opposite to the wire of the second coil.
However, Tanaka, in the same field of endeavor of coiled shafts, teaches a shaft 21 includes a first coil 21 having a wire wound around into a hollow shape 9 (see fig. 2, ¶ 0014, 0025, and 0027), and a spirally-arranged protruding portion 22 includes a second coil 22 having a wire wound around on the outer peripheral surface of the shaft 21 (see fig. 2, ¶ 0025-0026), and the wire 21 of the first coil 21 is wound in a direction opposite to the wire 22 of the second coil 22 (see fig. 2).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 9 of copending Application No. 16579946.
Regarding claim 1, US Application No. 16579946 claim 1 claims a dilator comprising: a hollow shaft having an outer diameter that is smaller at a distal end of the shaft than at a proximal end of the shaft (see claim 1 lines 2-3); a spirally-arranged protruding portion provided on an outer peripheral surface of the shaft (see claim 1 lines 4-5), the spirally-arranged 
US Application No. 16579946 does not claim an inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of US Application No. 16579946  to have the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of US Application No. 16579946 would not operate differently with the claimed inclination angle and since the spirally-arranged protruding portion is intended to enable the dilator to be advanced by a rotation operation of the dilator, the device would function appropriately having the 
Regarding claim 4, US Application No. 16579946 claim 5 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape (see claim 5 lines 1-2).
Regarding claim 5, US Application No. 16579946 claim 6 as modified claims the spirally-arranged protruding portion includes a coil including one or more wires wound around on the outer peripheral surface of the shaft (see claim 6 lines 1-3).
Regarding claim 6, US Application No. 16579946 claim 9 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape, and the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft, and the wire of the first coil is wound in a direction opposite to the wire of the second coil (see claim 9 lines 1-7).

Claims 1-2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of copending Application No. 16580301.
Regarding claim 1, US Application No. 16580301 claim 1 claims a dilator comprising: a hollow shaft having an outer diameter that is smaller at a distal end of the shaft than at a proximal end of the shaft (see claim 1 lines 3-4); a spirally-arranged protruding portion provided on an outer peripheral surface of the shaft (see claim 1 lines 9-10), the spirally-arranged 
US Application No. 16580301 does not claim an inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of US Application No. 16580301 to have the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of US Application No. 16580301 would not operate differently with the claimed inclination angle and since the spirally-arranged protruding portion is intended to enable the dilator to be advanced by a rotation operation of the dilator, the device would function appropriately having the 
Regarding claim 2, US Application No. 16580301 claim 1 as modified claims a part of the distal end side of the shaft has a tapered shape having an outer diameter decreasing in a distal direction (see claim 1 lines 3-4).
Regarding claim 4, US Application No. 16580301 claim 6 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape (see claim 6 lines 1-2).
Regarding claim 5, US Application No. 16580301 claim 7 as modified claims the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft (see claim 7 lines 1-3).
Regarding claim 6, US Application No. 16580301 claim 8 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape, and the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft, and the wire of the first coil is wound in a direction opposite to the wire of the second coil (see claim 8 lines 1-7).

Claims 1-2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of copending Application No. 16580437 in view of Frova (PG Pub US 20020077655 A1), hereinafter Frova.
Regarding claim 1, US Application No. 16580437 claim 1 claims a dilator comprising: a hollow shaft having an outer diameter that is smaller at a distal end of the shaft than at a proximal end of the shaft (see claim 1 lines 3-4); a spirally-arranged protruding portion provided on an outer peripheral surface of the shaft (see claim 1 lines 7-8), the spirally-arranged protruding portion protruding radially outward from the shaft and having gaps between adjacent portions of the spirally-arranged protruding portion along a longitudinal axis of the shaft (see claim 1 lines 8-9); and wherein: the outer diameter of the shaft is larger at a first position of the shaft along the longitudinal axis than at a second position of the shaft along the longitudinal axis, the second position being located distal to the first position in a distal end side of the shaft (see claim 1 lines 3-4).
US Application No. 16580437 does not teach a grip portion provided at the proximal end of the shaft.
However, Frova, in the same field of endeavor, teaches a similar dilator comprising a grip portion 18 provided at the proximal end of a shaft 11 (see fig. 1 and ¶ 0030).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify US Application No. 16580437 to have a grip portion provided at the proximal end of the shaft as taught by Frova, for the purpose of facilitating gripping and controlled turning of the dilator when required (see Frova ¶ 0030).
US Application No. 16580437 does not teach an inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of US Application No. 16580437 would not operate differently with the claimed inclination angle and since the spirally-arranged protruding portion is intended to enable the dilator to be advanced by a rotation operation of the dilator, the device would function appropriately having the claimed inclination angles. Further, applicant places no criticality on the inclination angle claimed, indicating simply that “the inclination angle of the spirally-arranged protruding portion can be smaller at the second position than at the first position, or can be larger at the second position than at the first position” (see instant specification ¶ 0005).
Regarding claim 2, US Application No. 16580437 claim 1 as modified claims a part of the distal end side of the shaft has a tapered shape having an outer diameter decreasing in a distal direction (see claim 1 lines 3-4).
Regarding claim 4, US Application No. 16580437 claim 6 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape (see claim 6 lines 1-2).
Regarding claim 5, US Application No. 16580437 claim 7 as modified claims the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft (see claim 7 lines 1-3).
Regarding claim 6, US Application No. 16580437 claim 8 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape, and the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft, and the wire of the first coil is wound in a direction opposite to the wire of the second coil (see claim 8 lines 1-7).

Claims 1-2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of copending Application No. 17029562.
Regarding claim 1, US Application No. 17029562 claim 1 claims a dilator comprising: a hollow shaft having an outer diameter that is smaller at a distal end of the shaft than at a proximal end of the shaft (see claim 1 lines 2-5); a spirally-arranged protruding portion provided on an outer peripheral surface of the shaft (see claim 1 lines 10-11), the spirally-arranged protruding portion protruding radially outward from the shaft and having gaps between adjacent portions of the spirally-arranged protruding portion along a longitudinal axis of the shaft (see claim 1 lines 11-13); and wherein: the outer diameter of the shaft is larger at a first position of the shaft along the longitudinal axis than at a second position of the shaft along the longitudinal axis, the second position being located distal to the first position in a distal end side of the shaft (see claim 1 lines 2-5).

However, US Application No. 17029562 claim 6 teaches a grip portion provided at the proximal end of the shaft (see claim 6 lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify US Application No. 17029562 to have a grip portion provided at the proximal end of the shaft as taught by US Application No. 17029562 claim 6, for the purpose of providing a portion of the device that allows the operator to push the dilator into the body or perform a rotation operation (see US Application No. 17029562 specification ¶ 0025).
US Application No. 17029562 does not teach an inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of US Application No. 17029562 to have the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of US 
Regarding claim 2, US Application No. 17029562 claim 1 as modified claims a part of the distal end side of the shaft has a tapered shape having an outer diameter decreasing in a distal direction (see claim 1 lines 3-5).
Regarding claim 4, US Application No. 17029562 claim 3 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape (see claim 3 lines 1-3).
Regarding claim 5, US Application No. 17029562 claim 4 as modified claims the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft (see claim 4 lines 1-3).
Regarding claim 6, US Application No. 17029562 claim 5 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape, and the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft, and the wire of the first coil is wound in a direction opposite to the wire of the second coil (see claim 5 lines 1-8).

Claims 1-2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17029623.
Regarding claim 1, US Application No. 17029623 claim 1 claims a dilator comprising: a hollow shaft having an outer diameter that is smaller at a distal end of the shaft than at a proximal end of the shaft (see claim 1 lines 1-3); a spirally-arranged protruding portion provided on an outer peripheral surface of the shaft (see claim 1 lines 4-5), the spirally-arranged protruding portion protruding radially outward from the shaft and having gaps between adjacent portions of the spirally-arranged protruding portion along a longitudinal axis of the shaft (see claim 1 lines 5-8); wherein: the outer diameter of the shaft is larger at a first position of the shaft along the longitudinal axis than at a second position of the shaft along the longitudinal axis, the second position being located distal to the first position in a distal end side of the shaft (see claim 1 lines 1-3) and an inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is different at the second position than at the first position (see claim 1 lines 14-16).
US Application No. 17029623 claim 1 does not teach a grip portion provided at the proximal end of the shaft.
However, US Application No. 17029623 claim 6 teaches a grip portion provided at the proximal end of the shaft (see claim 6 lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify US Application No. 17029623 to have a grip portion provided at the proximal end of the shaft as taught by US Application No. 17029623 claim 6, for the purpose of providing a portion of the device that allows the operator 
Regarding claim 2, US Application No. 17029562 claim 2 as modified claims a part of the distal end side of the shaft has a tapered shape having an outer diameter decreasing in a distal direction (see claim 2 lines 2-4).
Regarding claim 4, US Application No. 17029562 claim 3 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape (see claim 3 lines 1-3).
Regarding claim 5, US Application No. 17029562 claim 4 as modified claims the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft (see claim 4 lines 1-3).
Regarding claim 6, US Application No. 17029562 claim 5 as modified claims the shaft includes a first coil having a wire wound around into a hollow shape, and the spirally-arranged protruding portion includes a second coil having a wire wound around on the outer peripheral surface of the shaft, and the wire of the first coil is wound in a direction opposite to the wire of the second coil (see claim 5 lines 1-8).
These are provisional nonstatutory double patenting rejections.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Di Caprio et al. (PG Pub US 2017/0296221 A1) teaches a shaft with a spirally arranged protruding portion; Hodson (PG Pub US 2016/0287849 A1) teaches a shaft with a spirally arranged protruding portion; Whitman et al. (PG Pub US 2011/0144681 A1) teaches a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771